Citation Nr: 0738164	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral numbness 
and tingling of the upper extremities, to include as 
secondary to service-connected diabetes mellitus and/or as 
secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral numbness 
and tingling of the lower extremities, to include as 
secondary to service-connected diabetes mellitus and/or as 
secondary to herbicide exposure.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for foot fungus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and April 2003 rating decisions 
of the RO in Jackson, Mississippi, which, in pertinent part, 
denied claims for service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
sleep apnea and foot fungus.  

The veteran testified before the undersigned at an August 
2007 hearing at the RO.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has numbness and tingling of the upper 
extremities as a result of his service-connected diabetes 
mellitus.

3.  The veteran has numbness and tingling of the lower 
extremities as a result of his service-connected diabetes 
mellitus.
4.  The veteran was not diagnosed has having sleep apnea 
during service or for many years after service.

5.  The veteran does not have a diagnosed disability 
associated with bilateral foot fungus.


CONCLUSIONS OF LAW

1.  Bilateral numbness and tingling of the upper extremities 
was incurred as a result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  Bilateral numbness and tingling of the lower extremities 
was incurred as a result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

3.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Bilateral foot fungus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2002, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board specifically finds, however, that 
the veteran is not prejudiced as his claims of entitlement to 
service connection for numbness and tingling in his 
extremities are granted in this decision and the RO may cure 
any deficiencies in notice upon implementing the Board's 
decision; for the claims of entitlement to service connection 
for sleep apnea and foot fungus, the veteran was given 
specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2007.  

The Board notes that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifest in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, and 
(3) an indication that the current disability may be related 
to the in-service event, but (4) insufficient evidence to 
decide the case.  The veteran was afforded a medical 
examination in relation to his claims of entitlement to 
service connection for upper and lower extremity numbness and 
tingling, but was not provided a medical examination with 
respect to his two other claims.  The Board finds, however, 
that an examination is not required on the claim of 
entitlement to service connection for sleep apnea as there is 
no evidence of an in-service event, injury or disease.  
Although the veteran is certainly competent to state that he 
believed his currently diagnosed sleep apnea began during 
service, there is no medical evidence to support that 
contention and the veteran is not in a position to state when 
sleep apnea actually began.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  As for the claim of entitlement to service 
connection for bilateral foot fungus, the veteran does not 
have a currently diagnosed disability notwithstanding the 
fact that he has been seen repeatedly for podiatry 
examinations associated with diabetic care.  Consequently, an 
examination of the feet is not required as there is no 
competent medical evidence of current disability associated 
with foot fungus.

Therefore, following a complete review of the record 
evidence, the Board finds that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file; 
the veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The merits of the veteran's claims will now be addressed.

The veteran contends that he has numbness and tingling in 
both of his arms and both of legs and believes that it is due 
to either his exposure to herbicides during service or his 
service-connected diabetes.  The veteran also asserts that he 
has sleep apnea and foot fungus that began during service.  
He credibly testified before the Board that he was not sure 
when his sleep apnea began, but his wife had been telling him 
for many years that he snored very loud and had a catching in 
his breath during his sleep.  The veteran also credibly 
testified that he experienced a foot fungus during service 
and had been treating it since that time by wearing white 
socks.  He stated that it was worse in the summer, but pretty 
much under control in the wintertime.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is simply the codification of the 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).



 Numbness and Tingling of the Hands and Feet

The veteran performed active duty in the Republic of Vietnam.  
He is currently service-connected for both Type II diabetes 
mellitus and post-traumatic stress disorder as a result of 
his service in Vietnam and presumed exposure to herbicides, 
including Agent Orange.  The veteran credibly testified that 
he has been treated periodically for numbness and tingling in 
his extremities since his service.

The veteran is treated on a regular basis by VA as well as a 
private physician.  In November 2004, his private physician 
of several years opined that the numbness and tingling in the 
veteran's fingers and toes was likely due to his diabetes.  
In March 2005, this physician opined that the veteran had 
numbness and tingling in his extremities due to diabetes 
mellitus, type II, associated with herbicide exposure.

In May 2006, the veteran underwent VA examination and it was 
determined that he had diabetes mellitus, Type II, with 
neuropathy of the feet typified by numbness, tingling and 
burning sensations.  The veteran's complaints as to his upper 
extremities were determined to possibly be carpal tunnel 
syndrome and follow-up was recommended.  The examiner stated 
that it was speculative to determine whether peripheral 
neuropathy was caused by diabetes in this veteran.  
Unfortunately, there was no follow-up examination provided 
and no medical opinion provided as to causation of complaints 
associated with the extremities.  

Given the evidence as outlined above, the Board finds that 
the veteran's treating physician believes that the veteran's 
complaints of numbness and tingling in both his upper and 
lower extremities are due to his diabetes.  Although there is 
some question as to whether diabetes was diagnosed before or 
after the tingling and numbness began, there is no medical 
evidence to refute the opinion of the treating physician.  
The statement of the VA examiner that it is too speculative 
to render an opinion is not evidence against the veteran's 
claims, it is considered neutral and not persuasive in 
anyway.  Therefore, the medical evidence supports a finding 
that numbness and tingling in the upper and lower extremities 
is proximately due to service-connected diabetes and the 
claims of entitlement to service connection are granted on a 
secondary basis.

Sleep Apnea

Service medical records do not include any complaints of or 
findings associated with sleep problems or sleep apnea.  The 
veteran was discharged from service in 1971 and made no 
complaints of sleep issues for approximately fourteen years.  
He was first diagnosed as having sleep apnea in 1985 and is 
currently treated at VA for sleep apnea.

The veteran testified before the Board that he believes his 
sleep apnea began during service because his wife had been 
telling him for several years prior to 1985 that he had sleep 
problems.  He stated that he was married in 1985 and had been 
dating his wife for several years prior to that.  The veteran 
did not, however, provide any evidence that sleep issues 
began during his service from 1969 to 1971.

Following a complete and sympathetic review of the record 
evidence, the Board finds that there is simply no medical 
evidence to support a finding that sleep apnea diagnosed in 
1985 began during service.  The amount of time between 
service and diagnosis weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Although the veteran is competent 
to state that he has symptoms related to sleep issues and has 
for a very long time, he is not competent to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, the Board finds that the 
preponderance of the evidence is against finding incurrence 
of sleep apnea during active service and, as such, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.

Foot Fungus

Service medical records do not include any complaints related 
to or diagnosis of a foot disability, including a foot 
fungus.  Post-service medical records do not include a 
diagnosis of a foot fungus.  As discussed above, the veteran 
is treated for diabetes mellitus, including complaints of 
tingling and numbness in his feet.  As such, his feet have 
been examined on numerous occasions.  There is not, however, 
any indication in any of the examination reports of a foot 
disability associated with fungus, scaling or blistering.  
Specifically, in January and August 2006 and February 2007, 
the veteran's feet were found to be normal, with diminished 
sensation.  The veteran was noted to have thickening of the 
nails and excessive sweating.  Antiperspirant was recommended 
in January 2006; aluminum chloride in August 2006, when the 
antiperspirant was found to be ineffective.  The records do 
not include a diagnosis of a foot fungus of any type.  

At the veteran's hearing in August 2007, he testified that he 
first began having foot trouble in Vietnam due to staying 
wet.  He said that he developed scaling and blisters between 
the toes and had experienced the same type of problems since 
that time.  The veteran testified that, upon his return from 
Vietnam, his family doctor advised him to treat his feet by 
changing his socks frequently and soaking his socks in 
bleach.  He stated that the right foot was worse than the 
left, with the problem on the left foot coming and going, 
present particularly during the summer.  The veteran also 
stated that VA doctors had prescribed medication, but that he 
had run out of the prescription and needed to make a new 
appointment.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Given the evidence as outlined above, the Board 
finds that there is no competent medical evidence of a 
current disability.  The veteran is certainly competent to 
testify as to symptoms such as scaling and blistering of the 
feet which are non-medical in nature, however, he is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Consequently, the Board finds that the preponderance of the 
evidence shows that the veteran does not have a bilateral 
foot fungus disability.  Without a current diagnosis of a 
foot fungus, the claim must fail.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim of entitlement to service connection for 
a foot fungus is denied.


ORDER

Service connection for bilateral numbness and tingling of the 
upper extremities is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for bilateral numbness and tingling of the 
lower extremities is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for sleep apnea is denied.

Service connection for foot fungus is denied.




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


